Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 21, 2022 in response to the Office Action of December 20, 2021 is acknowledged and has been entered.  Claims 3, 4, 13, 14, and 18 have been cancelled. Claims 1, 2, 5-11, 12, 15 and 16 have been amended. 
	2.	Claims 12, 15-17, 19, and 20 were previously withdrawn.
Election/Restrictions
3.	Applicant argues that in the non-final Office Action mailed December 20, 2021, the Examiner graciously withdraws the conclusion that the claims lack unity of invention over Dühren-von Minden et al. (Nature 9/13/2012 489:309-312, IDS). Applicant respectfully expresses thanks.
Applicant argues that the Examiner nonetheless asserts “the lack of unity of invention is maintained because US 2015/0018531 (Saunders et al. Jan. 15, 2015), ‘Saunders’ teaches SEQ ID NO: 102 of a monoclonal antibody light chain which comprises all of SEQ ID NOs: 15 and 16.” Office Action at 4.
	Applicant argues that as discussed above concerning rejection of the claims under 35 U.S.C. § 102(a)(1) as being anticipated by US 2015/0018531 (Saunders et al. Jan. 15, 2015), Applicant has amended claim 1 to clarify it is directed to “[a]n isolated antibody or functional fragment thereof comprising a variable heavy chain having a HC CDR 1 defined by SEQ ID NO. 11, a HC CDR 2 defined by SEQ ID NO. 12, and a HC CDR 3 defined by SEQ ID NO. 13, and comprising a variable light chain having a LC CDR 1 defined by SEQ ID NO. 14, a LC CDR 2 defined by SEQ ID NO. 15, and a LC CDR 3 defined by SEQ ID NO. 16.”
Applicant argues that the subject matter of the amended claim language is directed to “selective binding” provided by the six CDR limitations and is not suggested or taught by “Saunders teach[ing] SEQ ID NO: 102 an antibody light chain of monoclonal antibody SC17.71 which comprises all of SEQ ID NOs: 15 and 16.” Office Action at 14.
Applicant argues that all pending claims depend from amended claim 1 and reflect the amendment of claim 1.
Applicant respectfully requests the assertion of lack of unity of invention over Saunders et al. be withdrawn. 

Applicant’s arguments have been considered and have been found persuasive.  The finding of lack of unity is withdrawn with respect to the pending claims. Claims 12, 15-17, 19, and 20, directed to the process of making or using the product of claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Canceled claim 13 directed to the invention(s) of Group 3 of the restriction requirement of August 20, 2021 has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups 1, 2, and 4 as set forth in the Office action mailed on August 20, 2021  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
4.	Claims 1, 2, 5-12, 15-17, 19 and 20 are currently being examined.

Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the reasons of record. 
The term “target sequences of the B cell receptor characteristic for subset 2” in claim 2 is a relative term which renders the claim indefinite. The term “target sequences of the B cell receptor characteristic for subset 2” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Although the specification teaches that the region of subset 2 relevant for the autonomously active functionality of the receptor is characterized by the amino acid sequences KLTVLRQPKA (SEQ ID NO. 1) and VAPGKTAR (SEQ ID NO. 2) of the light chain (See ¶ [0030] of the published application), this does not limit the target sequences of the B cell receptor which are characteristic for subset 2. 
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “target sequences of the B cell receptor characteristic for subset 2”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “target sequences of the B cell receptor characteristic for subset 2”.
	

Response to Arguments
6.	Applicant argues that in the non-final Office Action mailed December 20, 2021, the Examiner rejects claim 2 under 35 U.S.C. § 112 (b) as “indefinite.” Office Action at 6. The Examiner contends: “The term ‘target sequences of the B cell receptor which are characteristic for subset 2’ in claim 2 is a relative term which renders the claim indefinite [because the term] is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. ” Id.
Applicant argues that they have amended claim 2 to incorporate the subject matter of claim 3. Applicant respectfully submits the alleged indefinite language of claim 2 is rendered definite by the incorporation of the subject matter of claim 3. Applicant further respectfully traverses the assertion that the term “target sequences of the B cell receptor which are characteristic for subset 2” is not defined. In particular, Applicant respectfully submits the term is defined at least at page 8, final paragraph, through page 9, first paragraph, of the English-language translation of the Specification wherein the term “target sequences of the B cell receptor which are characteristic for subset 2” is referenced as two short amino acid sequences disclosed as specific for the variant. Further, SEQ ID NO. 1 and SEQ ID NO. 2 are also disclosed in original claim 3.
Applicant argues that nonetheless, Applicant has amended claim 2 to incorporate claim 3, which Applicant respectfully submits clarifies and provides further definiteness for the subject matter of the claim.
	Applicant respectfully requests the rejection of claim 2 as allegedly not definite be withdrawn.
Applicant’s arguments have been considered, but have not been found persuasive.  Although claim 2 has been amended to incorporate the limitations of claim 3, the limitations of claim 3 were added as an additional characteristic of the antibody of claim 1 and not as limiting on or replacing the term “target sequences of the B cell receptor characteristic for subset 2”.  Thus, the incorporated limitation of claim 3 does not limit  the term “target sequences of the B cell receptor characteristic for subset 2”.  Although the specification teaches that the region of subset 2 relevant for the autonomously active functionality of the receptor is characterized by the amino acid sequences KLTVLRQPKA (SEQ ID NO. 1) and VAPGKTAR (SEQ ID NO. 2) of the light chain, this does not limit the target sequences of the B cell receptor which are characteristic for subset 2.   Therefore, the rejection is maintained for the reasons previously set forth and above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 5-12, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  

Scope of the claimed genus
The claims are drawn broadly drawn to an isolated antibody or functional fragment thereof comprising a variable heavy chain having a HC CDR 1 defined by SEQ ID NO. 11, a HC CDR 2 defined by SEQ ID NO. 12, and a HC CDR 3 defined by SEQ ID NO. 13, and comprising a variable light chain having a LC CDR 1 defined by SEQ ID NO. 14, a LC CDR 2 defined by SEQ ID NO. 15, and a LC CDR 3 defined by SEQ ID NO. 16, which selectively binds to autonomously active or autonomously activated B-cell receptors, wherein the autonomously active or activated B-cell receptors are characterized by the presence of structural domains or epitopes to which the binding molecule selectively binds and which are causative for the autonomously active or autonomously activated state of the B-cell receptor.
A HC CDR 1 defined by SEQ ID NO. 11, a HC CDR 2 defined by SEQ ID NO. 12, and a HC CDR 3 defined SEQ ID NO. 13 a HC CDR 1 defined by SEQ ID NO. 11, a HC CDR 2 defined by SEQ ID NO. 12, and a HC CDR 3 defined by SEQ ID NO. 13 are interpreted to encompass variants of the CDRs.  Thus, the claims are broadly drawn to a large genus of antibody or functional fragment thereof comprising with heavy and light chains comprising variants of the recited CDRs.

State of the Relevant Art
 As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3) “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches the monoclonal antibody AVA-mAb01 which comprises HC CDRs 1-3, SEQ ID NOs: 11-13, in the heavy chain, SEQ ID NO: 9, and LC CDRs 1-3, SEQ ID NOs: 14-16, in the light chain, SEQ ID NO: 10.  See page 24-line 10 to page 25-line 10.  The AVA-mAb01 was produced with the subset-2 B-cell receptor comprising SEQ ID NOs: 5 and 6.  See Example 1-pages 20-22, in particular. 
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice the monoclonal antibody AVA-mAb01 which binds the subset-2 B-cell receptor comprising SEQ ID NOs: 5 and 6 and provides the sequences of the heavy and light chain containing the CDRs.  However, the specification does not actually produce any other antibodies or functional fragments thereof that bind SEQ ID NOs: 1, 2, 5 or 6 or make any other forms of the monoclonal antibody AVA-mAb01 with the CDRs separated from the original AVA-mAb01, such as in  a chimeric or humanized form.  Thus, while Applicant has described one species within the claimed genus, the genus is very large and there is only one described species for the genus.  The described species therefore cannot be considered representative of claimed genus of antibodies. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.
For all of the reasons presented above, one of skill in the art would not know which of the countless other binding molecules encompassed by the independent claims that meet the highly general structural requirements of the claims would also be able to selectively bind to structural domains or epitopes to which the binding molecule selectively binds and which are causative for the autonomously active or autonomously activated state of the B-cell receptor. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of binding molecules as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.
Response to Arguments
8.  Applicant argues that they have amended claim 1 to clarify it is directed to “[a]n isolated antibody or functional fragment thereof comprising a variable heavy chain having a HC CDR 1 defined by SEQ ID NO. 11, a HC CDR 2 defined by SEQ ID NO. 12, and a HC CDR 3 defined by SEQ ID NO. 13, and comprising a variable light chain having a LC CDR 1 defined by SEQ ID NO. 14, a LC CDR 2 defined by SEQ ID NO. 15, and a LC CDR 3 defined by SEQ ID NO. 16.” As per the Examiner’s contentions, Applicant respectfully submits the antibody or functional fragment thereof of the claims is fully described at least at pages 24 and 25 of the English-language translation of the specification wherein full possession of the subject matter of the claim is provided. Applicant respectfully requests the rejection under 35 U.S.C. § 112 (a) be withdrawn.

Applicant's arguments have been considered, but have not been found persuasive.  A HC CDR 1 defined by SEQ ID NO. 11, a HC CDR 2 defined by SEQ ID NO. 12, and a HC CDR 3 defined SEQ ID NO. 13 a HC CDR 1 defined by SEQ ID NO. 11, a HC CDR 2 defined by SEQ ID NO. 12, and a HC CDR 3 defined by SEQ ID NO. 13 are interpreted to encompass variants of the CDRs given that the limitations of “defined by” is not described in the specification.  Thus, the claims are broadly drawn to a large genus of antibody or functional fragment thereof comprising with heavy and light chains comprising variants of the recited CDRs, which do not have an adequate written description for the reasons of record and above.  
Additionally, the specification discloses the reduction to practice the monoclonal antibody AVA-mAb01 which binds the subset-2 B-cell receptor comprising SEQ ID NOs: 5 and 6 and provides the sequences of the heavy and light chain containing the CDRs.  However, the specification does not actually produce any other antibodies or functional fragments thereof that bind SEQ ID NOs: 1, 2, 5 or 6 or make any other forms of the monoclonal antibody AVA-mAb01 with the CDRs separated from the original AVA-mAb01, such as in  a chimeric or humanized form.  Thus, while Applicant has described one species within the claimed genus, the genus is very large and there is only one described species for the genus.  The described species therefore cannot be considered representative of claimed genus of antibodies.  Thus, the rejection is maintained for the reasons previously set forth and above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	9.	Claims 1-2, 6-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of co-pending Application No. 16/642,754 (reference application, published as US 2020/0209246).
	The ‘754 claims are drawn to:
1. A diagnostic method for detecting autonomously active or autonomously activated B-cell receptors in a sample using a biological binding molecule comprising sequences defined by SEQ ID NO. 11, SEQ ID NO. 12, SEQ ID NO. 13, SEQ ID NO. 14, SEQ ID NO. 15, and SEQ ID NO. 16, which selectively binds to autonomously active or autonomously activated B-cell receptors, wherein the autonomously active or autonomously activated B-cell receptors are characterized by the presence of structural domains or epitopes to which the binding molecule selectively binds and which are causative for the autonomously active or autonomously activated state of the B-cell receptors.
2. The diagnostic method according to claim 1, characterized in that the binding molecule selectively binds to target sequences of the B cell receptor which are characteristic for subset 2.
3. The diagnostic method according to claim 2, characterized in that the binding molecule binds to a region of the B cell receptor characterized by the presence of an amino acid sequence selected from the group consisting of (i) | KLTVLRQPKA (SEQ ID NO. 1) and (ii) VAPGKTAR (SEQ ID NO. 2).
4.  The diagnostic method according to claim 1, characterized in that the binding molecule is an antibody or a functional fragment thereof.
5.  The diagnostic method according to claim 1, characterized in that the binding molecule at least comprises one fluorescent dye.
6.  The diagnostic method according to claim 1, characterized in that the binding molecule does not bind to receptors or other membrane structures of B cells which do not have a structural domain or epitope which are causative for the autonomously active or autonomously activated state of the B cell receptors.
7. The diagnostic method according to claim 6, characterized in that the binding molecule does not bind to target sequences of the B cell receptor which are not characteristic for subset 2.
8.  The diagnostic method according to claim 7, characterized in that the binding molecule does not bind to a B cell receptor which does not have any of the sequences selected from the group consisting of (i) KLTVLRQPKA (SEQ ID NO. 1)  and ii) VAPGKTAR (SEQ ID NO. 2).
9.  The diagnostic method according to claim 1, wherein said detecting autonomously active or autonomously activated B-cell receptors provides for the diagnosis of malignant B-cell neoplasia.
10.  A method for producing the biological binding molecule as defined in claim 1 in a conventional manner, characterized in that the binding molecule is obtained by immunizing with an IgG molecule having the amino acid sequences of the variable part of the heavy chain of subset 2 (SEQ ID NO. 5) and the light chain of subset 2 (SEQ ID NO. 6) and subsequently producing hybridoma cells.
12.  The method according to claim 10, characterized in that the binding molecule is an antibody or a functional fragment thereof. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the biological binding molecule used in the diagnostic method of the’754 claims has all of the structural features of the claimed antibody or functional fragments thereof and method for producing said  antibody or functional fragments thereof and thus will have all of the claimed functions.  Therefore, the biological binding molecule of the’754 claims anticipates and makes obvious the currently claimed the claimed antibody or functional fragments thereof and method for producing said  antibody or functional fragments thereof. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
10.  Applicant argues that in the non-final Office Action mailed December 20, 2021, the Examiner enters a provisional non-statutory double patenting rejection of claims 1-4 and 6-10 over claims 1-10 and 12 of co-pending Application No. 16/642,754 (published as US 2020/0209246). It is Applicant’s understanding that the rejection contains a typographical error concerning the application number. Applicant’s representative telephoned the Examiner to request clarification on the Examiner Reddig agreed with Applicant’s representative, Daren P. Nicholson of SAFFIRE IP, that the application number had been entered in error. Examiner Reddig suggested Applicant file this timely response asking for an abeyance on the provisional non-statutory double patenting rejection in view of the typographical error. Examiner Reddig stated that this approach would NOT lead to a rejection of the filing for non-compliance.
Applicant argues that as such, Applicant herein requests an abeyance of the provisional non-statutory double patenting rejection in view of the typographical error and requests this Response be accepted as compliant.
In the Examiner Interview, no claims were discussed, no prior art was discussed, and no exhibits were presented.
Applicant’s arguments have been considered, but have not been found fully persuasive.  Applicant’s response has been entered and is not rejected for being a non-compliant response.  However, in spite of the typographical error, application 16/642,754 was clearly identified by its publication number US 2020/0209246 and a verbatim description of the claims.  Thus, Applicant was clearly notified of the basis of the provisional non-statutory double patenting rejection, claims 1-10 and 12 of their application 16/642,754.  Therefore, given that the instant claims 1-2, 6-10 and 12 are obvious in view of the co-pending claims and no terminal disclaimer has been filed, the rejection is maintained for the reasons of record. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 2, 5-12, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the binding molecule" in line eight.  There is insufficient antecedent basis for this limitation in the claim. Thus, claim 1 and its dependent claims are indefinite.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12  recites the broad recitations the variable part of the heavy chain of subset 2 and the light chain of subset 2, and the claim also recites SEQ ID NOs: 5 and 6, respectively which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is suggested that Applicant amend “the variable part of the heavy chain of subset 2 (SEQ ID NO: 5) and the light chain of subset 2 (SEQ ID NO: 6)’ to “the variable part of the heavy chain of subset 2 comprising the amino acid sequences of SEQ ID NO: 5 and the light chain of subset 2 comprising the amino acid sequences of SEQ ID NO: 6”. 
Claim 12 also recites the term “a conventional manner” which is a relative term and renders the claim indefinite. The term “a conventional manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not teach at what point the method is performed in a conventional manner or a non-conventional manner.
Section 2171 of the M.P.E.P. states


Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “a conventional manner”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “a conventional manner”, and the amount of deviation acceptable under the terms “a conventional manner”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Claims 15-17, 19 and 20 are drawn to:
15. A method of prophylaxis or therapy comprising administration of the isolated antibody or function fragment thereof as defined in claim 1.16. The method according to claim 15 for the prophylaxis or therapy of malignant B-cell neoplasia.17. The method according to claim 16 in the context of an aphaeresis or CAR-T cell immunotherapy.
19. A method of prophylaxis or therapy comprising administration of the composition of matter as defined in claim 10.20. The method according to claim 19 for the prophylaxis or therapy of malignant B-cell neoplasia.
The independent claims encompass prophylaxis or therapy for any disease or condition with the isolated antibody or functional fragment thereof as defined in claim 1 with dependent claims encompassing prophylaxis or therapy of malignant B-cell neoplasia . 
The specification teaches producing the monoclonal antibody AVA-mAb01 comprising HC SEQ ID NO: 9 and LC SEQ ID NO: 10 by immunizing with the subset-2 SEQ ID NO: 5 VH domain and  SEQ ID NO: 6 LC domain fused to a murine IgG1 constant region. See Example 1. 
The specification teaches that the antibody was use to separate leukemia cells from a blood sample from a chronic lymphatic leukemia (CLL) patient using an apheresis system. 
One of skill in the art could not extrapolate the teachings of the specification to enable the claimed invention because the specification has not demonstrated that AVA-mAb01 antibody is effective for therapy or prophylaxis of any disease  or condition and the development of novel therapeutics is unpredictable.  In particular, it is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura  (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Furthermore, Chames et al (British J. of Pharmacology, 2009, 157, 220-233) teaches that there are several challenges to development therapeutic antibodies. These challenges include functional limitations such as inadequate pharmacokinetics, tissue accessibility and  impaired interactions with the immune system (Abstract). Additionally, Chames teaches several limitations of therapeutic antibodies such as affinity between the antibody and its antigen, competition with patient’s IgG, and efficiency issues in triggering the immune response (pages 224-225).  Additionally, Young et al. (US Patent Application Pub. 2004/0197328, October 7, 2004) teach that even for monoclonal antibodies that recognize the same protein, it cannot be predicted if the antibody will be of therapeutic benefit. In particular, Young et al. teach that while monoclonal antibody 11BD-2E11-2, which recognizes Melanoma-associated chondroitin sulfate proteoglycan (MCSP), is effective for treatment of breast and ovarian tumors (see examples 7 and 8), other monoclonal antibodies that also recognize MCSP, such as 9.2.27 and 225.28S, were ineffective as therapeutic antibodies. See paragraphs. 0014-0019.  Thus, because of the known unpredictability of the art as set forth above, in the absence of experimental evidence with data commensurate in scope with the invention claimed, one of skill in the art could not predictably use the antibody of claim  or functional fragments thereof as defined in claim for the for therapy or prophylaxis of any disease or condition or malignant B-cell neoplasia without undue experimentation.  Although the antibody AVA-mAb01 may be useful in to separate leukemia cells from a blood sample no evidence has been provided to show that this method can be used for prophylaxis or therapy of any condition or malignant B-cell neoplasia. 
Regarding administering the antibody in the context of CAR-T cell immunotherapy, one cannot extrapolate the teachings of the specification to enable the claims because no nexus has been established between simply administering antibody of claim 1 or functional fragment thereof for CAR-T cell immunotherapy without the appropriate signaling domains and without being expressed in an appropriate cell type.  It is well understood in the art that the activity of a CAR requires its expression in an immune cell, like T-cells, which can be directed to a tumor cell and activated by the CAR to kill the tumor cell. See Jena et al. (Blood Aug. 19, 2010 116(7): 1035-1044), entire article and pp. 1035-1037, in particular.  Jena et al. further teach that first generation CARs in which a CAR signals solely through ITAM of CD3- are insufficient to sustain in vivo persistence of T-cells.  See p.  1036-right column and Figure 1. Thus, it would not have been expected that administration of the antibody of claim 1 or functional fragment thereof for CAR-T cell immunotherapy without the appropriate signaling domains and expressed in the appropriate cells, like a T-cell, would have been effective for prophylaxis or therapy given the unpredictability of developing novel cancer therapeutics without undue experimentation. 


12.	Claims 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claim is drawn to a method for producing an isolated antibody or functional fragment thereof as defined in claim 1 in a conventional manner, characterized in that the binding molecule is obtained by immunizing with an IgG molecule having the amino acid sequences of the variable part of the heavy chain of subset 2 (SEQ ID NO. 5) and the light chain of subset 2 (SEQ ID NO. 6) and subsequently producing hybridoma cells.
The specification teaches producing the monoclonal antibody AVA-mAb01 comprising HC SEQ ID NO: 9 and LC SEQ ID NO: 10 by immunizing with the subset-2 SEQ ID NO: 5 VH domain and  SEQ ID NO: 6 LC domain fused to a murine IgG1 constant region. See Example 1.  The hybridomas were then screened to identify antibodies that bound to CLL-subset 2 BCRs.  See pp. 21-24 and Figure 1. 
One of skill in the art could not extrapolate the teachings of the specification to enable the claimed invention because simply producing hybridomas to an IgG molecule having the amino acid sequences of the variable part of the heavy chain of subset 2 (SEQ ID NO: 5) and the light chain of subset 2 (SEQ ID NO: 6) will not isolate an antibody or functional fragment defined in claim 1.  Hybridoma production will only produce the hybridoma cells themselves and not the antibody per se.  Additionally, immunization with the claimed IgG molecule would produce a large number of distinct antibodies to the  IgG molecule. In particular, Janeway CA Jr, Travers P, Walport M, et al. (Immunobiology: The Immune System in Health and Disease. 5th edition. New York: Garland Science; 2001. Appendix I. Immunologists' Toolbox. Available from: https://www.ncbi.nlm.nih.gov/books/NBK10755/) teach that each antiserum is different from all other antisera, even if raised in a genetically identical animal using an identical antigen and identical immunization protocols. See p. 10 § A-12 Monoclonal Antibodies.  Further, hybridomas produce intact antibodies and not fragments.  See pp. 10-11 § A-12 Monoclonal Antibodies and Fig. A.14.  Thus, without screening and purification steps the method of claim 12 would not predictably produce an isolated an antibody or functional fragment defined in claim 1 without undue experimentation. 
Conclusion
13.	All other objections and rejections recited in the Office Action of December 20, 2021  are withdrawn in view of Applicant’s amendments and arguments.
14.	No claims allowed.
15.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §§ 706.07(a) and 821.04.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642